Citation Nr: 0811763	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  04-34 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Entitlement to a schedular disability rating in excess of 
40 percent for degenerative disc syndrome, L5-S1, from 
February 1, 2005.

2.  Entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b) for degenerative disc syndrome, L5-S1, from 
February 1, 2005.

3.  Entitlement to a separate disability rating for the 
veteran's residual surgical scar, lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had reported active duty service from September 
1983 to July 1992.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by a Regional Office (RO) of 
the United States Department of Veterans Affairs (VA).  In a 
January 2004 rating decision, the RO denied an increase above 
a 20 percent rating for degenerative disc syndrome of the low 
back.  Through subsequent rating actions, the RO assigned a 
temporary total rating under 38 C.F.R § 4.30 from the time of 
low back surgery in September 2004 through January 2005, with 
a 40 percent from February 1, 2005.  A Board hearing at RO 
was held in April 2007.  The issue of a rating in excess of 
20 percent prior to September 20, 2004, was denied in a prior 
July 2007 Board decision.  

Further, in the July 2007 decision, the Board referred to the 
RO for appropriate action the veteran's claim for extension 
of the 100 percent convalescence rating following September 
2004 surgery through December 31, 2005.  It is not clear 
whether any action was taken with respect to this issue, and 
it is again referred to the RO for appropriate action.  

Additionally, in a March 2008 brief the veteran's 
representative referred to certain comments of the  September 
2007 VA examiner regarding the impact of the low back 
disability on the veteran's employment.  The Board views that 
representative's brief as an implicit claim for a total 
rating based on individual unemployability due to service-
connected disability.  This matter is also referred to the RO 
for appropriate action.  

For reasons set forth in the remand section of this decision, 
the Board views the issue of entitlement to an extraschedular 
rating under 38 C.F.R. § 3.321(b) for degenerative disc 
syndrome, L5-S1, from February 1, 2005, and the issue of 
entitlement to a separate disability rating for the veteran's 
residual surgical scar, lumbar spine, as encompassed within 
the current appeal.  These issues are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
D.C.  VA will notify the appellant if further action is 
required on the appellant's part.


FINDING OF FACT

The veteran's service-connected degenerative disc syndrome, 
L5-S1, is manifested by pain, degenerative changes and 
limitation of motion, but not incapacitating episodes of at 
least six weeks; and there has been no medical finding of 
ankylosis.  


CONCLUSION OF LAW

The criteria for entitlement to a schedular disability 
evaluation in excess of 40 percent for the veteran's service-
connected degenerative disc syndrome, L5-S1, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 
4, including §§ 4.7, 4.71a, Diagnostic Codes 5237-5243 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in July 2003, January 2006 and August 
2007 VCAA letters, the appellant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought on appeal.  The appellant was also advised 
of the types of evidence VA would assist him in obtaining as 
well as his own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the January 2006 VCAA letter 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was advised, at page 1, to submit any evidence in 
his possession that pertains to his claim.  The Board 
concludes that the requirements of 38 C.F.R. § 3.159(b)(1) 
have been met.  The Board finds that all notices required by 
VCAA and implementing regulations were furnished to the 
appellant and that no useful purpose would be served by 
delaying appellate review to send out additional VCAA notice 
letters.  

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in July 2003, which was prior to the 
January 2004 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.  The 
Board recognizes that subsequent VCAA notices were provided 
after the initial decision.  However, the deficiency in the 
timing of these notices was remedied by readjudication of the 
issue on appeal in the subsequent supplemental statements of 
the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim.  Further, the August 2007 VCAA letter as well as a 
December 2006 letter to the veteran gave notice of the types 
of evidence necessary to establish a disability rating and 
effective date for the disability on appeal. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, No. 05-0355, (U.S. Vet. App. January 30, 2008).   
Further, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6.  
 
Although all of the requirements of Vazquez-Flores have not 
been met in the instant case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because the VCAA notices fully informed the 
veteran that he may submit medical evidence as well as lay 
observations and employer statements in support of his claim.  
Moreover, in his hearing testimony, the veteran specifically 
addressed the effect his disability had on his daily 
activities and why he believed he deserved a higher rating 
demonstrating that he had actual knowledge of the 
requirements for an increased rating.  Further, the veteran 
is represented by a National service organization, which 
would have actual knowledge of the information necessary to 
substantiate the veteran's claim.  In Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007), the United States Court of 
Appeals for the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial, and that once 
an error is identified as to any of the four notice elements 
the burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, No. 05-0355, slip op. at 12 (U.S. Vet. App. January 
30, 2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet.App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, No. 05-0355, slip op. at 9 (U.S. 
Vet. App. January 30, 2008).

Thus, as the veteran had actual knowledge of the requirements 
for an increased rating and sufficient opportunity to submit 
evidence, despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).   

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records and VA examination reports.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded VA examinations in February 2005 and 
September 2007.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the appellant issue of entitlement to an increased schedular 
rating for degenerative disc syndrome, L5-S1, from February 
1, 2005.  

Analysis

The present appeal involves the veteran's claim that the 
severity of his service-connected low back disability 
warrants a higher disability rating for the period from 
February 1, 2005.  Disability evaluations are determined by 
the application of the Schedule For Rating Disabilities, 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Board notes that prior to the veteran's claim, VA 
promulgated new regulations for the evaluation of 
intervertebral disc syndrome, 38 C.F.R. § 4.71a, Code 5293, 
effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 
22, 2002) (codified at 38 C.F.R. pt. 4).  Therefore, the 
version of Code 5293 in effect prior to that date is not for 
consideration as the current claim was filed in June 2003.  
Later, during the pendency of the appeal, VA promulgated new 
regulations for the evaluation of the remaining disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.  

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet.App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the amendments in its 
August 2004 statement of the case.  Therefore, the Board may 
also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet.App. 384, 392-94 (1993).

Under the previous applicable rating criteria for the spine, 
a 40 percent rating is the maximum rating allowed under 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine and under Diagnostic Code 5295 for lumbosacral strain.  
Thus, these codes are not for application.  Diagnostic Code 
5289 allows for a 50 percent rating when there is unfavorable 
ankylosis of the lumbar spine.

Under the new version of the rating criteria, the general 
rating formula provides for the disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows: a 40 percent 
rating is assigned for unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or favorable ankylosis of the 
entire thoracolumbar spine; a 50 percent rating is awarded 
for unfavorable ankylosis of the entire thoracolumbar spine; 
and a 100 percent rating is warranted for unfavorable 
ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6):  Separately evaluate disability of the 
thoracolumbar and cervical spine segments, except when there 
is unfavorable ankylosis of both segments, which will be 
rated as a single disability.

5235 Vertebral fracture or dislocation 
5236 Sacroiliac injury and weakness 
5237 Lumbosacral or cervical strain 
5238 Spinal stenosis 
5239 Spondylolisthesis or segmental instability 
5240 Ankylosing spondylitis 
5241 Spinal fusion 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003) 
5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that a 40 percent evaluation 
is warranted when there are incapacitating episodes having a 
total duration of at least 4 weeks but less than 6 weeks 
during the past 12 months.  A 60 percent evaluation is 
warranted when there are incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 months.  
Note (1) provides that an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that required bed rest prescribed by a physician and 
treatment by a physician.  

The veteran was afforded a VA examination in February 2005, a 
few months after he underwent low back surgery.   The 
examiner noted that a post surgery MRI showed persistent 
extradural mass at L5-S1, likely disk osteophyte complex and 
associated granulation tissue; and post operative changes 
from L5-S1 laminectomy with decompression of the thecal sac 
at that level.  Further, there were soft tissue edematous 
changes from L3-4 through the surgical bed, causing narrowing 
of the thecal sac.  The veteran reported that since surgery, 
his pain had been worse, both lumbar and a burning pain in 
the left leg.  The veteran complained of pain 24 hours a day, 
worse with any prolonged posture, sometimes accompanied by 
muscle spasms in the low back or in the left leg.  The 
veteran indicated that it hurt to walk any distance, but he 
could still do his activities of daily living, except bending 
to tie his shoes and putting on socks was difficult.  He had 
to learn to do those activities from a squatting position.  
The pain woke him up at night, limiting his sleep to three to 
four hours a night.  The veteran stated that it was also 
worse with almost any physical activity.  He used a cane for 
walking and walked with a moderate limp.  On examination, 
there was bilateral paraspinal tightness.  Flexion was 
limited to 15 degrees, with 30 degrees extension, 20 degrees 
lateral bending in each direction, and 45 degrees rotation in 
each direction.  Flexion was painful, with only mild 
discomfort with the other movements.  The examiner noted that 
the veteran's prior work was construction, which he had not 
done for about a year.  The impression was poor recovery from 
recent lumbar disk surgery.  The veteran was still in active 
physical therapy with slow improvement.  There was no pain on 
range of motion on any of the above joints except as stated 
above.  All above joints have no additional limitations by 
pain, fatigue, weakness or lack of endurance following 
repetitive use.  

VA treatment records have also been reviewed and associated 
with the claims file. A January 2005 VA treatment record 
indicated that the veteran was seen for a routine follow-up 
after surgery.  The veteran reported that he was still having 
back pain and spasm in the left leg that were intermittent, 
but still limiting activity.  However, there was no right leg 
or neurologic symptoms.  Strength and Sensation were intact.  
A February 2005 treatment record showed that the veteran 
complained of muscle spasms/cramps in his legs, left greater 
than right, since the surgery.  However, a May 2005 record 
showed that the veteran's right leg pain was completely gone, 
but he still got left leg pain with occasional cramping, 
usually after activity.  However, there was no motor 
weakness.  Motor strength was 5/5.  However, there was 
questionable reduced pinprick in the left L5 dermatome.  A 
EMG/NCV was recommended.  A EMG/NCV was done in June 2005, 
which was a normal study.  The examiner noted that there was 
no electrodiagnostic evidence of left sided radiculopathy or 
sensory or motor neuropathy.  However, July 2005 VA records 
showed that the veteran still complained of lumbar pain with 
a left radicular component.  No bowel or bladder incontinence 
or motor deficits were reported.   On physical examination, 
the examiner noted a well-healed surgical scar.  There was 
spasm bilaterally across the lumbar paraspinous muscles.  
Bilateral lower extremities showed normal strength and range 
of motion, with decreased sensation on the left.   Other July 
2005 records also showed that the veteran complained of 
chronic low back pain radiating bilaterally down legs.  A 
September 2005 VA treatment record showed that the veteran 
had intermittent low back pain with constant pain in the 
posterior aspect bilateral lower extremities, left greater 
than right.  The veteran denied bowel or bladder incontinence 
and lower extremity weakness.  Follow up treatment records 
showed continuing complaints of pain.  

More recently a March 2007 VA treatment record showed that 
the veteran complained of lower extremity numbness.  On 
examination, lumbar spine range of motion was diminished in 
flexion.  Neurological examination showed DTRs normal 
bilaterally, but sensory deficit to the feet/plantar surface 
bilaterally.  The impression was spondylosis of the lumbar 
spine.   A contemporaneous MRI showed mild disc desiccation 
and narrowing at L4-5 and L5-S1 levels was seen.  At L4-5, 
the disc bulge was slightly more prominent in the left 
lateral recess causing mild narrowing.  There was no 
significant center canal or foramen stenosis at this level.  
At L5-S1, a broad based disc bulge was seen which was more 
prominent in the right paramedian, right foramen area causing 
moderate narrowing of the right lateral recess and moderate 
to severe narrowing of the right neural foramen.  This would 
result in impingement of the right L5 and S1 nerve root.  
Conus terminated at L1 and had grossly normal signal.  A 
follow up April 2007 VA treatment record showed that since 
surgery, the veteran had multiple joint pain in his hips, 
knees and ankles, but no real radiculopathy.  On physical 
examination, the veteran had a well healed scar, motor was 
5/5 in the lower extremities, and DTR's were hyporeflexic and 
symmetrical.  The examiner indicated that the majority of the 
veteran's pain seemed to be related to multiple joints.  In 
May 2007, the veteran had a chiropractic consult.  The 
veteran reported right SI pain like a blunt instrument was 
pressed there.  The examiner reported decreased passive range 
of motion.  A June 2007 VA chiropractic report showed no 
change in right SI pain and continued bilateral burning in 
lower extremities.  Range of motion was 59 degrees flexion, 8 
degrees extension, 6 degrees right lateral bending and 7 
degrees left lateral bending.  The working diagnosis was 
chronic bilateral SI joint dysfunction.  

In his April 2007 Board hearing, the veteran reported that he 
continued to have severe disability in his low back and lower 
extremities since the surgery.  Specifically, the veteran 
claimed that he experienced constant pain in both legs, 
joints, hips, knees and ankles since his back surgery.  Thus, 
the Board remanded this issue for another VA examination in 
order to obtain evidence regarding the ongoing manifestations 
of the low back disability since surgery.  

The veteran was afforded another VA examination in September 
2007.  The claims file was reviewed.  The chief complaint was 
lumbar spine pain with bilateral radicular leg pain, left 
significantly worse than right.  The veteran stated that he 
experienced incapacitation of the lumbar spine and activity 
52 to 100 times per year.  The average number of days of 
incapacitation required bed rest.  The duration of these 
episodes was one to two days.  The veteran denied any history 
of bowel or bladder dysfunction.  The veteran noted that 
joint pain occurred with or without motion of the lumbar 
spine.  The veteran reported that flare-ups of his symptoms 
associated with his chief complaint reduced his functional 
activity by 100 percent during period of flare-ups.  The 
severity of his pain was 4-10/10 and the quality of pain was 
a combination of aching, sharp and burning.  The veteran's 
pain was continuous, but precipitated or intensified by 
sitting, bending, lifting and weather changes.  The pain was 
only partially alleviated by ceasing the precipitating 
activity, rest and analgesic medication.  The veteran 
indicated that his pain was associated with weakness, 
stiffness, instability, sense of giving way, locking, easy 
fatigability and lack of endurance secondary to focal back 
and leg pain.  

On physical examination, the veteran's posture and gait were 
abnormal.  He had mild loss of lordosis of the lumbar side.  
The veteran had an antalgic gait secondary to his back pain.  
There were no fixed spinal deformities or ankylosis noted and 
no abnormality of back musculature.  The veteran did report 
gait unsteadiness with occasional falls that required the use 
of both a cane and lumbar corset to maintain comfort and 
stability.  Rectal examination revealed that rectal sphincter 
tone was within normal limits, with regard to sensation, 
tone, volitional control and reflexes.   The neurological 
examination demonstrated that peripheral innervation of L4, 
L5 and S1 were intact.  Deep tendon reflexes were 0-1+ 
bilaterally, regarding the knees and ankles.  The veteran's 
activity level was that he could walk less than a quarter of 
a mile per day.  He stood for less than 15 to 20 minutes, sat 
for less than 15 to 20 minutes and drove less than 60 
minutes.  He avoided stairs and required assistance dressing.  
With regard to daily activities, the veteran could 
participate in no recreational activities that required 
prolonged standing, walking or running.  The examiner noted 
that the veteran was unemployed.  The examiner observed the 
following subjective observations of pain were made: 
complaints, groaning, grimacing, guarding, motion restriction 
and functional restriction.  Objective observations included 
tenderness to palpation over the midline of the spine and 
adjacent paraspinous muscles.  The examiner also noted 
tenderness over the midline surgical scar.  Range of motion 
was 20 degrees flexion, 12 degrees extension, 20 degrees 
right lateral bending, 12 degrees left lateral bending, 12 
degrees right rotation, and 15 degrees left rotation.  The 
examiner noted that all the active ranges of motion were 
measured after repetitive motion and represented the maximum 
motion the veteran could perform with the onset of 
significant pain.  Waddell signs were negative.  The examiner 
referenced the March 2007 MRI.  The impression was lumbar 
spine failed back syndrome, as well as lumbar spine 
intervertebral disc syndrome.  The examiner opined that it 
was as likely as not that the current claimed disability of 
this injury was causally related to the veteran's service-
connected injury.  The veteran seemed to have experienced 
failed back syndrome, which is usually attributed to scarring 
following lumbar spine surgery.  The examiner stated that the 
veteran should be classified as permanently disabled from any 
occupation that required the use of the spine.  This status 
of permanent disability is attributed to the following 
factors, including pain, loss of function including weakened 
movements, excessive fatigability and lack of coordination.  
 
The Board notes that given that the claims file was reviewed 
by the VA examiners and the examination reports set forth 
detailed examination findings in a manner which allows for 
informed appellate review under applicable VA laws and 
regulations, the Board finds that the VA examinations given 
in the instant case to be sufficient for rating purposes.  
 
The Board must now determine whether an increased rating is 
warranted under the new criteria for intervertebral disc 
syndrome, which became effective prior to the veteran's 
current claim; and under both the new and old criteria for 
limitation of motion because these revisions in the rating 
criteria became effective during the pendency of the appeal.  

Based on the medical evidence of record, the Board must 
conclude that a rating in excess of 40 percent from February 
1, 2005 is not warranted under any applicable diagnostic 
codes for the low back.  Again, under the old criteria, 
Diagnostic Codes 5292 and 5295 are not applicable because 40 
percent is the maximum disability rating afforded under these 
Diagnostic Codes.  Under the general rating formula, 40 
percent is also the maximum rating based on limitation of 
motion.  Moreover, where a musculoskeletal disability is 
currently evaluated at the highest schedular evaluation 
available based upon limitation of motion, a DeLuca analysis 
is foreclosed.  Johnston v. Brown, 10 Vet.App. 80 (1997).  
Thus, since the veteran has been granted the maximum rating 
possible under limitation of motion codes for the lumbar 
spine, the analysis required by DeLuca, supra, would not 
result in a higher schedular rating.

Further, there has been no medical evidence of unfavorable 
ankylosis of the lumbar spine so a 50 percent rating is not 
warranted under either the old Diagnostic Code 5289 or under 
the new general rating formula.  The September 2007 VA 
examiner expressly stated there was no finding of ankylosis.

Moreover, the medical evidence of record does not support a 
maximum rating of 60 percent under Diagnostic Code 5243 for 
intervertebral disc syndrome.  Although the veteran reported 
at the September 2007 VA examinations that he experienced 52 
to 100 episodes of incapacitation, the claims file is silent 
with respect to any objective medical findings of 
incapacitating episodes requiring physician prescribed bed 
rest having a total duration of six weeks.  

With respect to neurologic abnormalities pursuant to Note (1) 
of the general rating formula for disease and injuries of the 
spine, the Board notes that the veteran has previously been 
granted service connection for radicular pain of the left leg 
and assigned a 10 percent disability rating, which is 
currently not before the Board.  Moreover, despite the 
veteran's claims of right leg pain, there has been no 
objective findings of any other neurological abnormalities 
associated with the veteran's low back disability.  The 
September 2007 VA examination noted that there were no bowel 
or bladder complaints.  Further, the June 2005 EMG/nerve 
conduction study was normal.  Further, all sensory and motor 
tests have been normal with respect to the right lower 
extremity.  Thus, given the lack of clinical evidence to 
support the diagnosis, the Board finds that a separate rating 
is not warranted for any other neurological symptoms besides 
the already service-connected left leg symptom, and the 
veteran's remaining currently manifested symptoms associated 
with his low back disability are adequately contemplated in 
the current 40 percent rating. 

Therefore, based on the analysis above, the preponderance of 
the evidence is against entitlement to a schedular rating in 
excess of 40 percent from February 1, 2005 for the veteran's 
service-connected low back disability.  As the preponderance 
of the evidence weighs against the claim, the benefit-of-the-
doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  


ORDER

A schedular disability rating in excess of 40 percent for 
degenerative disc syndrome, L5-S1, from February 1, 2005, is 
not warranted.  To this extent, the appeal is denied. 




REMAND

The Board notes that the report of the September 2007 VA 
examination refers to tenderness over the midline surgical 
scar of the low back.  Prior examinations had referred to the 
scar as well-healed.  As it appears that the scar is related 
to surgical treatment for the service-connected low back 
disability, it may be that a separate rating for the scar is 
warranted.  Additional development in this regard is 
necessary to fully assist the veteran.   

Additionally, the Board believes the September 2007 VA 
examiner's comments regarding the impact of the low back 
disability on the veteran's employability raises the question 
of entitlement to an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  Compensation ratings are based upon the 
average impairment of earning capacity.  To accord justice in 
the exceptional case where the scheduler evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service is authorized 
to approve an extraschedular evaluation.  38 C.F.R. 
§ 3.321(b)(1).  In other words, by regulation, an 
extraschedular rating may be considered when a case presents 
"an exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  38 C.F.R. § 3.321(b)(1).

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be scheduled for 
an appropriate VA examination to 
ascertain the severity of the reported 
low back surgical scar.  The claims file 
must be made available to the examiner 
for review.  All examination findings 
should be reported to allow for 
application of VA rating criteria for 
scars.  

2.  The RO should submit the veteran's 
increased rating low back claim to the 
Under Secretary for Benefits or Director, 
Compensation and Pension Service for 
extraschedular consideration. 

3.  After completion of the above, the RO 
should determine is a separate 
compensable rating is warranted for the 
low back surgical scar.  The RO should 
also determine if an extraschedular 
rating is warranted under 38 C.F.R. 
§ 3.321(b)(1) for degenerative disc 
syndrome, L5-S1, from February 1, 2005.  
The veteran and his representative should 
be provided with a supplemental statement 
of the case addressing these two issues, 
and be afforded an opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, if otherwise in 
order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


